XjUmpkin, J.
1. Where a petition for certiorari alleged, that a trial was had before the mayor and council of the City of Gainesville upon a charge of violating certain ordinances of the city, that evidence was introduced which was set out in the petition, that the defendant was found guilty and sentenced to pay a fine of $100, and assigned error on such judgment; and where the answer of the mayor and council to the writ •of certiorari verified none of the allegations of the petition except that the evidence set out in the petition was practically correct, and no exception was taken so as to require them to answer more fully (or.trasverse, had it been a proper ease therefor), this court can not reverse a judgment of the judge of the superior court overruling the certiorari. Simpson v. McBride, 78 Ga. 297; Gartrell v. Linn, 79 Ga. 700; Knowles v. Coachman, 109 Ga. 356; Childs v. Moran, 114 Ga. 320; Buckner v. State, 115 Ga. 238; Stoner v. Magins, 116 Ga. 797; Garrett v. McIntosh, 116 Ga. 911; Colbert v. State, 118 Ga. 302; Central of Georgia Railway Co. v. Potter, 120 Ga. 343; Stephens v. Mayor and Council of Macon, 120 Ga. 482; Akers v. High Co., 122 Ga. 279; Jessey v. Dean, 122 Ga. 371; Little v. Mayor and Council of Fort Valley, 123 Ga. 503; Williams v. Bradfield, 124 Ga. 1003; Cooper v. Gainesville, Brown v. Gainesville, McCleskey v. Gainesville, ante, 238.
2. The point indicated in the preceding note having been urged by counsel for the defendant in error, under the numerous decisions cited above, the judgment must be affirmed.
3. This court is asked to review and overrule this entire line of decisions, • but declines to do so. Judgment affirmed.

All the Justices concur.